Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed November 24, 2021 is acknowledged.  Claims 1-2 and 11 are amended and claims 6, 13, and 18-21 are cancelled.  Claims 1-5, 7-12, and 14-17 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed May 25, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., USPA 2009/0252619 (Lavelle) in view of Richardson, USPA 2015/0202579 (Richardson, of record).
Regarding claim 1, Lavelle discloses a water treatment system for a body of water contained within a reservoir and capable of coupling to a gas supply (abstract, fig. 1) comprising:
A primary pump (REF 58) coupled to the reservoir (REF 50) and configured to facilitate a first flow of water out of the reservoir and expel a second flow of water;
A plurality of conduits (REF 70, 72, 79) fluidly connected to an outlet of the primary pump and configured to split the second flow of water into a first portion (via REF 72) and a second portion (via REF 79);
A gas injector system (REF 72) positioned downstream of the primary pump to receive the first portion (via multi-valve between REF 70, 79) of the second flow of water, wherein the gas injector system comprises:
A venturi valve (REF 74, ¶ 0048) configured to receive a gas (via REF 82, ¶ 0048), introduce said gas into a first portion of the second flow of water, and expel a third flow of water and gas mixture; and
A fixture (see multi-valve at REF 56 downstream from REF 78) positioned downstream from the primary pump and venturi valve, wherein the fixture comprises:
A fixture inlet (inlet of multi-valve) configured to receive the second portion of the second flow of water via at least one conduit (via REF 79) and receive the third flow of water and gas mixture; 
A return outlet (see “return line”, fig. 1) coupled between the fixture outlet and the reservoir to direct the fourth flow of gas-infused water into the reservoir.
Lavelle does not explicitly disclose a gas injector system further comprising a secondary pump positioned to receive the first portion of the second flow of water and a slip combo as recited in claim 1.  However, Richardson discloses a water treatment device (abstract, figs. 8, 12) for treating water within a reservoir comprising:
A gas injector system (fig. 12) having a pump (REF 154, ¶ 0086) and venturi valve (¶ 0044-0045) for delivery of fluid to a gas injection device (REF 159, 160, 161); and
A slip combo (REF 162) configured to mix a first portion of fluid (via REF 158) with a second portion of fluid comprising a fluid and gas mixture (via REF 159, 160, 161), wherein the slip combo comprises a helical vane (¶ 0086-0087), disposed between an inlet port of the slip combo and an outlet port of the slip combo, said helical vane configured to divide portions of incoming fluid into two paths (¶ 0005).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Lavelle to incorporate the secondary pump within the gas injector system as described in Richardson in order to provide an adequate flow of fluid for treatment through a secondary treatment line and to ensure said fluid is circulated within said secondary treatment line.
Additionally, it would have been obvious to one having ordinary skill in the art to modify the system of Lavelle to incorporate the slip combo as described in Richardson within the gas injector system provided in order to adequately mix a gaseous mixture with fluid (¶ 0005-0006) and enhance the efficiency of gas transfer into the fluid by reducing the size of gas bubbles within the solution (¶ 0044).
Regarding claim 2, Richardson further discloses that the venturi valve (REF 22, fig. 4) comprises a first inlet (left distal side of REF 22), a second inlet (REF 20) coupled to a gas supply (via REF 160, fig. 12), and an outlet (right distal side of REF 22) coupled to an inlet of the fixture (REF 24, fig. 4, REF 162, fig. 12).
Regarding claim 3, Lavelle (in view of Richardson) discloses a filter (REF 60) coupled between the primary pump (REF 58) and the fixture.
Regarding claim 4, Lavelle (in view of Richardson) does not explicitly disclose a bypass conduit coupling an outlet of the secondary pump (as seen in Richardson) and the first inlet of the venturi valve to the outlet of the venturi valve.  However, Lavelle recognizes the advantage of having a bypass conduit (REF 79) where a flow of untreated fluid (via REF 78, 79) can be mixed with a flow of treated fluid (via REF 72) according to desired operating conditions.  
While Lavelle (in view of Richardson) does not explicitly disclose the secondary pump positioned in such a way to allow the bypass conduit to be coupled as recited in claim 4, it would have been obvious to one having ordinary skill in the art to locate the secondary pump to allow the recited bypass connections since it has been held that rearranging essential working parts of an invention involves only routine skill in the art, 
Regarding claim 5, Lavelle (in view of Richardson) discloses a system wherein the bypass conduit comprises a valve (REF 78, ¶ 0048) to control flow of liquid from the secondary pump to the fixture.
Regarding claim 7, Lavelle (in view of Richardson) discloses a system capable of providing oxygen and/or ozone gas to the venturi valve (abstract, ¶ 0025, 0034).
Further regarding claims 7 and 8, limitations drawn to the type of injected gas, or the presence of bubbles in the infused liquid are drawn to materials used or worked upon in an apparatus.  Since these components are not recited as structural elements of the system itself they are not considered to impart patentable weight to the claim (MPEP 2115).  
Regarding claim 9, Lavelle (in view of Richardson) discloses a system wherein the outlet of the primary pump (REF 58) is fluidly coupled to the inlet of the fixture (via REF 70, 78, 79).
Regarding claim 10, while Lavelle (in view of Richardson) does not explicitly disclose a control system for controlling power to the primary and secondary pumps, it can be envisioned that such circuitry exists at least for the purposes of activating said pumps and/or deactivating said pumps.
Regarding claims 11-12 and 14-15, Lavelle (in view of Richardson) is relied upon in the rejections set forth above, where limitations found in claims 11-12 and 14-15 correspond variously to those found in claims 1-5 and 7-10.
Regarding claim 16, while Lavelle (in view of Richardson) discloses a system wherein an outlet of the primary pump (REF 58) is fluidly coupled to the inlet port of the fixture (as described above) via the second portion of the first conduit, Lavelle does not explicitly disclose said outlet of the primary pump being directly coupled to the inlet port of the fixture via the second portion of the first conduit.  However, it would have been obvious to one having ordinary skill in the art to have such components directly connected, since it has been held that rearranging parts of an invention where said rearrangement produces no more than predictable and reliable results involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.04, Section VI, Part C).
Regarding claim 17, Lavelle (in view of Richardson) discloses a system wherein an outlet of the primary pump (REF 58) is fluidly coupled to an inlet of the secondary pump (via REF 72) as described in Richardson above.
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779